Title: From George Washington to Brigadier General George Clinton, 24 January 1777
From: Washington, George
To: Clinton, George



Sir,
Morris Town Jay 24th 1777

I was favd with yrs of the 21st Inst. on Yesterday. Much depends on our taking the Field early with a powerfull force, by which means Victory

over the Enemy in the distressed Situation they must be from the severity of this Campain will be certain, & our Affairs will be on so good a footing before any considerable Reinforcement can come to them, that We shall have but little to dread—I am pleased with the Prospect you have of sending out the Proportion of yr State; indeed I want them—So soon as you find out the four Capts. you will be pleased to let me know it. I am Yr most Obedient Ser.

Go: Washington

